MEMORANDUM **
Former federal prisoner Kareem Nagib appeals pro se the denial of his 28 U.S.C. § 2241 habeas petition, challenging the loss of his early release eligibility. We dismiss this appeal as moot.
Nagib contends that the Bureau of Prisons (“BOP”) applied a change to him retroactively, causing him to lose early release eligibility pursuant to 18 U.S.C. § 3621(e)(2)(B).
Because Nagib has since been released from custody, there is no habeas remedy available for this alleged injury. See United States v. Johnson, 529 U.S. 53, 58-60, 120 S.Ct. 1114, 146 L.Ed.2d 39 (2000) (holding that a former inmate’s supervised release term may not be credited with undisputed excess time in prison). Without a live case or controversy, we do not reach the merits of Nagib’s contention. See Munoz v. Rowland, 104 F.3d 1096, 1097 (9th Cir.1997).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.